Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-30 are pending.
Information Disclosure Statement
	The IDS filed 1/20/21 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 8, it is now clear how the limitation “determining … second antenna module” serves to identify the trigger condition.
	In claim 15, the limitation “further comprises” following the limitation “wherein communicating traffic associated with the second UE with the base station via the sidelink communication link” implies that the latter limitation has antecedent basis in 
	For purposes of applying prior art, the above-identified vague and indefinite claim limitations have been interpreted to read on the prior art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 16-18, 22-23, 26, 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al., US 2019/0069247, (“Wu”).
Independent Claims
	Regarding independent claim 1, Wu teaches the claim limitations “A method for wireless communication by a first user equipment (UE) (Fig. 8, Remote UE), 2comprising: 
3identifying a trigger condition associated with a first communication link 4between the first UE and a base station (Fig. 8, step 801; the “first communication link” reads on communication link between the Remote UE and the base station and which is further shown in step 804; see also paragraph no. 0090, “the base station transmits indication information on whether to support using sidelink communication … between the remote UE and the relay UE”; the “trigger condition” reads on the transmitted indication information); 
5establishing a sidelink communication link between the first UE and a second 6UE (Fig. 8, step 807; the “second UE” reads on the Relay UE of Fig. 8; see also paragraph no. 0100); 
7transmitting a relay request to the second UE via the sidelink communication 8link based at least in part on the trigger condition, wherein the relay request comprises an 9instruction for the second UE to relay communications between the first UE and the base 10station (Fig. 8, step 807; see also paragraph nos. 0100, 0106, 0107; the “relay request” reads on the request information transmitted in step 807 by the Remote UE); and 
11communicating with the base station via the sidelink communication link 12based at least in part on the relay request” (Fig. 8, step 811; see also paragraph no. 0107).
Regarding independent claim 28, this independent claim is a corresponding apparatus (i.e. UE) claim of the method claim 1 and recite similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to this 
Regarding further independent claim 28, see Fig. 25 for a processor (CPU 100) and memory (memory 140).
Regarding independent claim 16, Wu teaches the claim limitations “A method for wireless communication by a first user equipment (UE) (Fig. 8, Relay UE), 2comprising: 
3establishing a first communication link between the first UE and a second UE (Fig. 8, step 807 and paragraph no. 0100; the “second UE” reads on the Remote UE of Fig. 8); 
4receiving a relay request from the second UE via the first communication link, 5wherein the relay request comprises an instruction for the first UE to relay communications 6between the second UE and a base station (Fig. 8, step 807 and paragraph nos. 0100 and 0107; the “relay request” reads on the request information transmitted in step 807 by the Remote UE and received by the Relay UE); and 
7relaying communications associated with the second UE to the base station via 8a sidelink communication link between the first UE and the base station based at least in part on the relay request” (Fig. 8, steps 808, 809, 811, see also paragraph nos. 0106, 0107).


Regarding independent claim 22, Wu teaches the claim limitations “A method for wireless communication at a base station (Fig. 8, base station), comprising: 
2establishing a first communication link between a first user equipment (UE) (Remote UE) 3and the base station (Fig. 8, step 801 and paragraph no. 0090); 
4establishing a second communication link between a second UE (Relay UE) and the base 5station (Fig. 8, step 801 and paragraph no. 0090); Attorney Docket No. PR564.01 (103038.1966)Qualcomm Ref. No. 193198 65 
6receiving a data forwarding request from the first UE, wherein the data 7forwarding request comprises an instruction for the base station to use the second UE to relay 8communications between the base station and the first UE (Fig. 8, steps 807, 808 and paragraph nos. 0100, 0102; the “data forwarding request” reads on the request information transmitted by Remote UE and relayed by the Relay UE to the base station at step 808); and 
9communicating with the first UE via the second communication link based at 10least in part on the relay request” (Fig. 8, step 811 and paragraph nos. 0106, 0107).
Dependent Claims
Regarding claims 2, 29, see Fig. 8, step 807 in which the sidelink between the Remote UE and the Relay UE is used to transmit the “data forwarding request” or request information.
Regarding claim 17, see Fig. 8, step 810.
Regarding claim 18, see Fig. 8, step 808.

Regarding claim 26, see Fig. 8, step 803 wherein the “identifier of the second UE” reads on the ID of the relay UE transmitted in step 803.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Ishii et al., US 2017/0272364, (“Ishii”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wu by incorporating the teachings of Ishii to provide a radio communication system for enabling high capacity, high connectivity, low costs and low planning complexity, as suggested by Ishii in paragraph no. 0014.  In addition, such a modification would enable the remote UE to improve its battery power usage by knowing the maximum power level it should transmit in the uplink direction and also, this would improve the data communication reliability between the remote UE and the base station since the data in the uplink direction is transmitted at a sufficient power level.
Regarding claim 5, these limitations appear to be implicit/inherent in Wu since the communication link between the “second UE” (i.e., relay UE) and the base station inherently has a lower link budget than the link budget of the “first communication link” (i.e., link between remote UE and the base station) plus the “sidelink communication link” (i.e., link between the remote UE and the relay UE), especially since the relay UE is 
Ishii more clearly teaches “determining that a third communication link between the second UE and the 4base station has a lower link budget than the first communication link plus the sidelink 5communication link” (see Fig. 3 and paragraph no. 0123 which discloses that a pathloss is determined between small node device 500 and UE 100 and if it is greater than a threshold, the D2UE connection 710 is dropped; As shown in Fig. 3, Ishii implicitly teaches that a pathloss/link budget is lower between small node device 500 and base station 200 (“third communication link”) compared to the pathloss/link budget of the link (“first communication link”) between the UE 100 and base station 200 plus the link (“sidelink communication link”) between small node device 500 and UE 100, especially since small node device 500 is closer to the base station 200 than the UE 100 and the distance between the UE 100 and small node device 500 is greater than the distance between the small node device 500 and base station 200) as recited in claim 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wu by incorporating the teachings of Ishii to provide a radio communication system for enabling high capacity, high connectivity, low costs and low planning complexity, as suggested by Ishii in paragraph no. 0014.  In addition, such a modification would enable the remote UE to improve its battery power .
Claims 4, 13-14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Ahmad et al., US 2020/0107381, (“Ahmad”).
Regarding claim 4, Wu does not teach but Ahmad teaches “2receiving a signal report from the second UE, wherein the trigger condition is 3further based at least in part on the signal report” (see paragraph nos. 0098 and 0107; the “signal report” reads on the current load of the relay UE as advertised by the relay UE and received by the remote UE during its discovery process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wu by incorporating the teachings of Ahmad to improve the selection of a relay UE among a group of potential relay UEs, as suggested by Ahmad in paragraph no. 0098.
Regarding claim 13, Wu teaches “selecting the second UE; and 4transmitting an identifier of the second UE to the base station via the first 5communication link or the sidelink communication link” (Fig. 8, step 803).  It does not teach selecting “from a list of available UEs” as recited in claim 13.
Ahmad teaches selecting a relay from a list of multiple potential UEs to connect to, see paragraph no. 0098.

Regarding claim 14, Wu does not teach but Ahmad teaches “selecting the second UE from the list of available UEs is based at least in part on … a link budget associated with the second UE” (see paragraph no. 0098 which discloses selecting a relay UE based on, inter alia, measurements over PC5, e.g., the remote UE may select a relay UE with the best quality measurements/link budget).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wu and Ahmad by incorporating the additional teachings of Ahmad to improve the data connection to the base station by selecting the best relay UE among a group of potential relay UEs near the remote UE, as suggested by Ahmad in paragraph no. 0098.
Regarding claim 19, Wu does not teach but Ahmad teaches “transmitting a signal report to the second UE, wherein the relay request is 3based at least in part on the signal report” (see paragraph nos. 0098 and 0107; the “signal report” reads on the current load of the relay UE as advertised/transmitted by the relay UE and received by the remote UE during its discovery process).
.
Claims 6, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Cho et al., US 2011/0077013, (“Cho”).
Regarding claim 6, Wu does not teach but Cho teaches “2determining a first line-of-sight status condition between the first UE (Fig. 1, UE 12a) and the 3base station (Fig. 1, BS); and 4determining a second line-of-sight status condition between the second UE (Fig. 1, UE 11a) 5and the base station, wherein the trigger condition is based on the first line-of-sight status 6condition and the second line-of-sight status condition” (see Fig. 1, paragraph nos. 0012-0017 and in particular paragraph nos. 0015 and 0017; see also Figs. 2 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wu by incorporating the teachings of Cho to enable the remote UE with non line of sight to the base station to communicate with the base station via a relay terminal having line of sight to the base station, as suggested by Cho in paragraph no. 0012.
Regarding claim 24, Wu does not teach but Cho teaches “determining a first link budget of the first communication link between the 3first UE and the base station; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wu by incorporating the teachings of Cho to enable the remote UE with non line of sight to the base station to communicate with the base station via a relay terminal having line of sight to the base station, as suggested by Cho in at least paragraph no. 0012.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Lee et al, US 2018/0049099, (“Lee”).
Regarding claim 7, Wu does not teach but Lee teaches “determining that a power level of the first UE is less than a threshold level” (paragraph no. 0129).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wu by incorporating the teachings of Lee to take into account the battery level of the remote UE in its determination to use a relay UE to communicate with a base station, thereby prolonging the battery life of the .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Eckardt et al., US 2018/0332491, (“Eckardt”).
Wu teaches “determining that the first UE uses a first antenna module for the first 4communication link and uses a second antenna module for the sidelink communication link, wherein a transmit power used by the first 6antenna module is larger than a transmit power used by the second antenna module” (Fig. 8, the antenna (see Fig. 25) of the remote UE is used for both the “first communication link” (link between the remote UE and base station of Fig. 8) and the “sidelink communication link” (link between the remote and relay UEs of Fig. 8) and the transmit power used by the antenna for the “first communication link” is inherently larger than the transmit power used by the antenna for the “sidelink communication link” since the transmission distance is greater).
Wu does not teach the limitation “different from the first antenna 5module” since Wu is silent regarding whether or not the same or different antennas are used.  Wu has been interpreted to teach that the same antenna is used.
Eckardt teaches using different antennas for different wireless transmission protocols, e.g., a dedicated LTE antenna and a dedicated Wi-Fi antenna, see paragraph no. 0100.
.
Claims 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu.
Regarding claim 9, Wu does not teach “wherein the first UE uses less antenna modules 2for the sidelink communication link than for the first communication link.”  Wu is interpreted to teach that the same antenna/antenna modules are used.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wu by using less antenna modules for the sidelink communication link than for the first communication link because less power is consumed by the remote UE in using the sidelink communication link given the relative close proximity of the two UEs.  In addition, less information is transmitted in the sidelink communication link versus the first communication link thereby requiring the use of less antenna modules by the remote UE, e.g., for beamforming purposes.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wu by transmitting the identifier of the relay UE using a sidelink communication link since this is considered nothing more than an art-recognized equivalent embodiment and no unexpected results are seen to occur.  In other words, such an obvious modification is deemed well within the skill of one of ordinary skill in the art since the transmission of a UE’s ID is disclosed in Wu using both a direct communication link and a sidelink communication link, and the modification is nothing more than selecting one of several design constraints.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of the NPL document entitled “5G Radio Access above 6 GHz” by Mehrdad Shariat et al., (“Shariat”).
Wu does not teach but Shariat teaches “wherein the first communication link and the 2sidelink communication link uses a 6 gigahertz (GHz) frequency band and wherein the base 3station is a gNodeB” (see the Abstract which discloses 6-100 GHz frequency 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wu by incorporating the teachings of Shariat to provide better coverage at a lower device complexity, as suggested by Shariat on page 2, section “A. 5G Use Cases and Spectrum Requirements”, third paragraph.  In addition, the use of gNodeB/5G base stations would lead to greater data rates and the additional well known benefits that 5G provides.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of WO 2018/064179 to Khoryaev et al., (“Khoryaev”).
Wu does not teach but Khoryaev teaches “wherein the communications between the first 2UE and the base station via the sidelink communication link are security- or privacy-encoded” (see paragraph no. 0095 for security operations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wu by incorporating the teachings of Khoryaev to security protect the communications between the remote UE and the base station which is notoriously well known in the art.  Such a modification ensures that the encrypted communications are protected from hackers, thereby increasing the data privacy of the communications.
Claims 12, 20-21, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Li et al., US 2018/0027429, (“Li”).
Regarding claim 12,  Wu does not teach but Li teaches “2continuing to monitor the at least one trigger condition after establishing the sidelink communication link; Attorney Docket No. PR564.01 (103038.1966)Qualcomm Ref. No. 193198 634determining, based at least on the continued monitoring, that the trigger 5condition is currently invalid; and 6switching back to the first communication link based at least in part on the 7trigger condition being currently invalid” (see paragraph nos. 0202, 0204).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wu by incorporating the teachings of Li to switch back to the first communication link (i.e., direct communication link) depending on the changing circumstances of the remote UE and/or relay UE, thereby increasing the reliability of the data communications between the remote UE and the base station.
Regarding claim 20, Wu does not teach but Li teaches “determining that a power level of the first UE is greater than a threshold level, 3wherein relaying communications associated with the second UE with the base station via the 4sidelink communication link is based at least in part on the power level of the first UE being 5greater than the threshold level” (see paragraph no. 0124 which discloses determining whether or not the relay UE’s remaining power or remaining electricity quantity is greater than a threshold and which is used to determine whether or not to act as a relay UE).


Regarding claims 21, 25  Wu does not teach but Li teaches “2monitoring for at least one terminating condition after establishing the sidelink 3communication link; 4determining, based at least on the monitoring, that the at least one terminating 5condition has occurred; and 6sending a relay cancelation message to the second UE over the first 7communication link based at least in part on the occurrence of the terminating condition” (see paragraph nos. 0202, 0224) as recited in claim 21 and similarly recited in claim 25.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wu by incorporating the teachings of Li to switch back to the first communication link (i.e., direct communication link) depending on the changing circumstances of the remote UE and/or relay UE, thereby increasing the reliability of the data communications between the remote UE and the base station.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Li and Kaur et al., US 10,531,365, (“Kaur”).
Wu does not teach but Li teaches “2identifying a relay flag in the data forwarding request, wherein the relay flag indicates a reason for requesting a relay” (see paragraph priority when handling the connection request from the relay WTRU”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wu by incorporating the teachings of Li and Kaur to inform the base station of the reason for the relay request, as suggested by Li in paragraph no. 0321 and to enable the base station to determine the priorities of the relayed communication such that higher priority communications can be received by the base station, as suggested by Kaur in col. 33, lines 61-65.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414